PER CURIAM.
After careful consideration of the matters presented in the petition for rehearing, we adhere to the conclusions announced in the opinion filed to which that petition is addressed. It appears, however, that through similarity of situations the decision of this court in Lewis et al. v. United States, 14 F.(2d) 369, was treated as having been rendered in the instant ease. It is now brought to our attention that this was a misconception, which the arguments of counsel at the hearing failed to remove. The opinion, therefore, should he, and hereby is, modified in that particular. However, Lewis et al. v. United States, 14 F.(2d) 369, was referred to, not as declaring the law of this case, but as announcing principles which we regarded, and still regard, as convincing and decisive of certain of the issues before us. Therefore the modification now made in no wise affects the ultimate conclusion reached.
The rehearing prayed’ is accordingly denied.